      Case 8:20-cv-02048 Document 1 Filed 08/31/20 Page 1 of 9 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                          CASE NO.: _________________________

 DUANE M. HUDSON,

         Plaintiff,

 v.

 UNITED INVESTEXUSA 9, LLC
 d/b/a New Western Acquisitions,

         Defendant,
                                            /

                                        COMPLAINT

       The Plaintiff DUANE M. HUDSON sues Defendant UNITED INVESTEXUSA 9,

LLC d/b/a New Western Acquisitions and alleges:

                                       INTRODUCTION

       1.      This is an action by Plaintiff DUANE M. HUDSON, under the Age

Discrimination in Employment Act, 29 U.S.C. 623 (ADEA) and the Florida Civil Rights Act

of 1992 (FCRA), Florida Statute Section 760, to redress injury done to him by the Defendant,

UNITED INVESTEXUSA 9, LLC d/b/a New Western Acquisition’s discriminatory

treatment on the basis of his age.

                              JURISDICTION AND VENUE

       2.      This is an action for damages brought in excess of $15,000.00, exclusive of

interest, attorney’s fees and costs.

       3.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1331

and §1343. Plaintiff invokes this Court’s supplemental and pendant jurisdiction over


                                                1
     Case 8:20-cv-02048 Document 1 Filed 08/31/20 Page 2 of 9 PageID 2



Plaintiff’s state law claims because they arise out of the same nucleus of operative facts as

the federal Case, and pursuant to 28 U.S.C. §§1332 and 1367.

        4.      The venue of this action is properly placed in the Middle District of Florida,

Tampa Division, pursuant to 28 U.S.C. §1391(b), since the employment practices hereafter

alleged to be unlawful were committed in Hillsborough County Florida.

                                          PARTIES

        5.      Plaintiff DUANE M. HUDSON (“Hudson” or “Plaintiff”), is a resident of

Hernando County, who applied for employment with the Defendant UNITED

INVESTEXUSA 9, LLC d/b/a New Western Acquisitions. At the time he applied for

employment with Defendant, Plaintiff was a was 52-year old, as such he is a member of

certain protected class of persons.

        6.      Defendant UNITED INVESTEXUSA 9, LLC d/b/a New Western

Acquisitions (“New Western” or “Defendant”), is a for profit corporation authorized to

conduct business in the State of Florida, in Hillsborough County, Florida, and within the

jurisdiction of this Court.

                              PROCEDURAL REQUIREMENTS

        7.      All conditions precedent to this action have been fulfilled. Plaintiff dual-filed

a Charge of Discrimination with the EEOC, and with the Florida Commission on Human

Relations within 300 days of the alleged violation. To date, over six (6) months have passed

since the filing of the complaints. On or about July 14, 2020, upon request, the U.S. Equal

Employment Opportunity Commission issued to Plaintiff a Dismissal and Notice of Rights

with respect to such charge of discrimination. See composite Exhibit “A.”




                                                2
     Case 8:20-cv-02048 Document 1 Filed 08/31/20 Page 3 of 9 PageID 3




                                 STATEMENT OF FACTS

        8.     In February 2020, Plaintiff sought employment with Plaintiff as a real estate

sales agent.

        9.     Following a phone interview, Plaintiff participated in an in-person interview

for the position with Defendant’s assistant manager Cicero Guerro on, or about, March 2,

2020.

        10.    During the interview Mr. Guerro asked Plaintiff what he liked to do in

his free time, and Plaintiff asked if he meant personal or professional.

        11.    Mr. Guerro clarified that he meant personal, and Plaintiff responded that

he had kids that have graduated from college; a daughter that works for the post office

and is a new mom at 28; a 25 year old son who is a recent college graduate with a degree

in History and is looking forward in attending law school; another son who is 35 and

disabled; has several grandchildren; and is now an empty nester.

        12.    In response Mr. Guerra asked Plaintiff how old he was, and Plaintiff

replied that he was 52 years old.

        13.    Mr. Guerra then stated that he would hire and train Plaintiff, but his only

concern was that at 52 he would be the oldest person working at New Western.

        14.    Mr. Guerra informed Plaintiff that he was 38 years old and Mr. Valerio

was 40 years old, and that he was the oldest one of all the agents that “work in the back.”

        15.    Mr. Guerra indicated that “ [t]hese guys are in their 20's and its either their

first job or right out of college,” but we all get along like a family.




                                              3
      Case 8:20-cv-02048 Document 1 Filed 08/31/20 Page 4 of 9 PageID 4



        16.     He also stated that New Western holds contests that get the group going,

including eating cat food if someone loses.

        17.     Mr. Guerra then asked Plaintiff, how he would feel working with young

people, eating cat food, as at 52 he would be the oldest one there.

        18.     Plaintiff informed Mr. Guerra that working with younger people would

not be a problem.

        19.     Mr. Guerra told Plaintiff that he would hire him, but general manager Michael

Valerio would have to make the final decision.

        20.     Mr. Guerra then indicated that based on Plaintiff’s experience and

background he sees Plaintiff as being a Manager.

        21.     Plaintiff was then told that the next step of the interview process was to meet

with Mr. Valerio, and that he should hear back by no later than Thursday of that week.

        22.     When Plaintiff did not receive a response from New Western, he sent two

emails and got no response.

        23.     Plaintiff then called, and the Receptionist informed him that they had

moved on to another candidate.

                                 COUNT I:
    VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF
       1967, 29 U.S.C. § 623 (ADEA): DISCRIMINATION BASED ON AGE

        24.     Plaintiff re-adopts each factual allegation as stated in paragraphs 1-23 above

as if set out in full herein.

        25.     Plaintiff applied with Defendant to be a real estate sales agent.

        26.     At all times material hereto, the Defendant failed to comply with the Age

Discrimination in Employment Act, 29 U.S.C. § 623 (a) et seq., as amended, which states,


                                                4
      Case 8:20-cv-02048 Document 1 Filed 08/31/20 Page 5 of 9 PageID 5



“It shall be unlawful for an employer: (1) to fail or refuse to hire or to discharge any

individual, or otherwise to discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such individual's

age; (2) to limit, segregate, or classify his employees in any way which would deprive or

tend to deprive any individual of employment opportunities or otherwise adversely affect

his status as an employee, because of such individual's age; or (3) to reduce the wage rate of

any employee in order to comply with this chapter.”

        27.     The discrimination of Plaintiff by Defendant was caused by Defendant being

aware of Plaintiff’s Age.

        28.     At all relevant times, including the time of discrimination, Defendant was

aware that Plaintiff was 52 years old.

        29.     At the time of the unlawful discrimination, the Plaintiff was qualified to

perform the essential functions required of the job, apart from his apparent Age.

        30.     The Defendant is a sophisticated employer who has actual knowledge of the

requirements of the Age Discrimination in Employment Act of 1967, as amended.

        31.     The failure of Defendant to adhere to the mandates of the Act was willful and

its violations of the provisions of the Act were willful.

        32.     Defendant, through its practices and policies as an employer, willfully, and

with malicious or reckless disregard of Plaintiff’s federally protected rights,

discriminated against Plaintiff on account of his age in violation of the Act with respect to

its decision not to hire Plaintiff.

        33.     Defendant’s failure to hire Plaintiff was directly and proximately caused by

the Defendant’s unjustified discrimination against Plaintiff because he was 52 years old, in


                                                5
     Case 8:20-cv-02048 Document 1 Filed 08/31/20 Page 6 of 9 PageID 6



violation of the Act.

       34.      Any alleged nondiscriminatory reason for refusing to hire Plaintiff asserted

by Defendant is a mere pretext for the actual reasons, Plaintiff’s Age.

       35.      The Defendant’s actions were malicious and were recklessly indifferent to

the Plaintiff’s rights protecting a person from discrimination due to his age. The

discrimination on the basis of Age constitutes unlawful discrimination.

       36.      As a direct and proximate result of the Defendant’s intentional conduct,

Plaintiff suffered serious economic losses as well as mental pain and suffering.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff DUANE M. HUDSON respectfully requests that this court

order the following:

             a. Enter judgment in Plaintiff’s favor and against Defendant for its violations of
                the ADEA;

             b. Award Plaintiff actual damages suffered, including lost wages, loss of fringe
                benefits and damages;

             c. Award Plaintiff compensatory damages under the ADEA for embarrassment,
                anxiety, humiliation, and emotional distress Plaintiff has suffered and
                continues to suffer;

             d. Liquidated damages;

             e. Award Plaintiff prejudgment interest on her damages award;

             f. Award Plaintiff reasonable costs and attorney’s fees; and

             g. Grant Plaintiff such other and further relief as this Court deems equitable
                and just.




                                               6
     Case 8:20-cv-02048 Document 1 Filed 08/31/20 Page 7 of 9 PageID 7



                          COUNT II:
  VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992 CHAPTER 760:
                 DISCRIMINATION BASED ON AGE

        37.     Plaintiff re-adopts each factual allegation as stated in paragraphs 1-23 and

above as if set out in full herein.

        38.     At all times material hereto, the Employer/Defendant failed to comply with

the Florida Civil Rights Act of 1992 [Florida Statutes Section 760.10] which states,

        “It is an unlawful employment practice for an employer: To discharge or to fail or
        refuse to hire any individual, or otherwise to discriminate against any individual
        with respect to compensation, terms, conditions, or privileges of employment,
        because of such individual's race, color, religion, sex, national origin, age, handicap,
        or marital status”

        39.     At the time Plaintiff applied for employment with Defendant he was 52 years

old, and as such is a member of a protected class of citizens

        40.     Defendant’s decision to discriminate against Plaintiff was because of his age.

Alternatively, Plaintiff’s age was a motivating factor that caused Defendant to discriminate

against Plaintiff.

        41.     At all relevant times aforementioned, including the time of discrimination,

Defendant was aware that Plaintiff was 52 years old.

        42.     At the time of the unlawful discrimination, the Plaintiff was qualified to

perform the essential functions required of the job, apart from his apparent Age.

        43.     The Defendant is a sophisticated employer who has actual knowledge of the

requirements of the Florida Civil Rights Act, Chapter 760.

        44.     The failure of Defendant to adhere to the mandates of the Act was willful and

its violations of the provisions of the Act were willful.




                                                7
     Case 8:20-cv-02048 Document 1 Filed 08/31/20 Page 8 of 9 PageID 8



        45.      Defendant through its practices and policies willfully and with malicious or

reckless disregard of Plaintiff’s State protected rights, discriminated against Plaintiff

because of his age in violation of the Act with respect to its decision to treat Plaintiff different

from other applicants.

        46.      Defendant’s refusal to hire Plaintiff was directly and proximately caused by

the Defendant’s unjustified discrimination against Plaintiff because of his age.

        47.      As a direct and proximate result of the Defendant’s intentional conduct,

Plaintiff suffered serious economic losses as well as mental anguish, humiliation, and pain

and suffering.

        48.      Any alleged nondiscriminatory reason not to hire Plaintiff asserted by

Defendant is a mere pretext for the actual reason, Plaintiff’s age.

        49.      The Defendant’s actions were malicious and were recklessly indifferent to

the Plaintiff’s rights protecting a person from discrimination due to their age. Discrimination

on the basis of age constitutes unlawful discrimination in violation of the Florida Civil Rights

Act, Chapter 760.

                                   PRAYER FOR RELIEF

        WHEREFORE, Plaintiff DUANE M. HUDSON respectfully requests that this court

order the following:

              a. Enter judgment in Plaintiff’s favor and against Defendant for its violations of
                 the FCRA;

              b. Award Plaintiff actual damages suffered, including lost wages, loss of fringe
                 benefits and damages;

              c. Award Plaintiff compensatory damages under the FCRA for embarrassment,
                 anxiety, humiliation, and emotional distress Plaintiff has suffered and
                 continues to suffer;


                                                  8
    Case 8:20-cv-02048 Document 1 Filed 08/31/20 Page 9 of 9 PageID 9




         d. Award Plaintiff prejudgment interest on her damages award;

         e. Award Plaintiff punitive damages according to proof;

         f. Award Plaintiff reasonable costs and attorney’s fees; and

         g. Grant Plaintiff such other and further relief as this Court deems equitable
            and just.
                             JURY TRIAL DEMAND

     Plaintiff demands a trial by jury of all issues so triable.

Dated: August 31, 2020.

                                               Respectfully submitted,

                                               By: _s/ Brandon J. Gibson
                                               Brandon J. Gibson, Esq.
                                               Fla. Bar No.: 99411
                                               bgibson@bjglawfirm.com
                                               The Law Office of Brandon J. Gibson, PLLC
                                               3800 Inverrary Blvd., Ste. 401-T
                                               Lauderhill, Florida 33319
                                               Telephone: (754) 229-1151
                                               Facsimile: (844) 761-1555




                                              9
